Mr. Justice Carter, specially concurring: I concur in the conclusion reached in the foregoing opinion that the statute is unconstitutional but not in all the reasons given for its unconstitutionality. On the facts as set forth in the opinion I think the law is unconstitutional as being in violation of section 1 of article 8 of the constitution, which requires that the General Assembly “shall provide a thorough and efficient system of free schools, whereby all children of this State may receive a good common school education.” In discussing this provision of the constitution with reference to high schools, this court has said that laws establishing high schools must be grounded upon such terms and conditions that the same privileges must in all cases be extended equally to all children under the same circumstances. (People v. Moore, 240 Ill. 408; Richards v. Raymond, 92 id. 612.) This law does not give the same privileges to all children similarly situated. I do not, however, think the law is unconstitutional because it is in violation of section 22 of article 4 of the constitution, which provides that the General Assembly is prohibited from passing any local or special law providing for the management of common schools. This language is much less comprehensive than that of section i of article 8 heretofore quoted. This court has said the word “management,” in section 22, was advisedly used, and relates to the management of the common schools in imparting instruction and does not relate to the manner of providing necessary funds for their support nor any other thing not connected with their management. (Speight v. People, 87 Ill. 595; Fuller v. Heath, 89 id. 296; Land Comrs. v. Kaskaskia Commons, 249 id. 578; People v. Chicago and Illinois Midland Railway Co. 256 id. 488.) Special laws on subjects not enumerated in the constitution are only prohibited where a general law can be made applicable. Whether a general law is or is not applicable to a given situation is a question for the legislature and not for the courts. (Pettibone v. West Chicago Park Comrs. 215 Ill. 304; Herschbach v. Kaskaskia Sanitary District, 265 id. 388.) The reasoning in the case of People v. Rinaker, 252 Ill. 266, cannot control here. The subject of the Forest Preserve act is not included or mentioned anywhere in the specific provisions of said section 22 of article 4. School laws are specifically dealt with in said section 22. Having thus provided for certain limitations upon the power of the General Assembly with respect to passing.of school laws, the general clause providing that the legislature shall not pass local or special laws can only apply to school laws as to the management of schools, for in the construction of statutes, when general words follow an enumeration of particular things, such general words are held to apply only to cases and things of the same kind as those which are referred to specifically. City of Clinton v. Wilson, 257 Ill. 580, and cases cited.